United States Court of Appeals
                                                                              Fifth Circuit
                                                                           F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                        Charles R. Fulbruge III
                                                                                Clerk


                                  No. 06-30711
                               Conference Calendar


UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

BRIAN D HOLLOWAY

                                              Defendant-Appellant


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 2:05-CR-20221


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      The Federal Public Defender appointed to represent Brian D. Holloway
has moved for leave to withdraw and has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967).        Holloway has filed a response.         Our
independent review of the record, counsel’s brief, and Holloway’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
                                No. 06-30711

leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2